Title: To George Washington from Brigadier General William Livingston, 5 July 1776
From: Livingston, William
To: Washington, George



May it please your Excellency,
Elizabeth Town [N.J.] 5 July 1776

I forwarded the inclosed early this morning, but thro’ a mistake of the express was this moment returned to me. Since which I am honoured with your Excellency’s Letter of this Day, part of which is answered by the enclosed Letter. Every thing in my power shall be carefully attended to, for the public Good. We have plenty of Provision, I am informed it will continue. I forgot to mention in my last, that on examining a Person who was taken by one of the Tenders in the Kills, I found that Capt. Williams of the Tender, has a Wife & Children in New-York. He married Benjn Stout’s Daughter in the Bowry. I mention this Circumstance, as it may lead to discover a Correspondence between them. The Examinant said that Capt. Williams expressed his Desire of leaving the Service, & getting to New-York. General

Mercer having returned Yesterday, I send back the Letter directed to him.
Col. Drake of the 2d Morris Battalion has not been able to come down with his Men, till this Day. He has about 250 men, who will be here this evening, and I shall forward them to New York to morrow morning without delay, unless your Excellency shall give other Orders. I have the Honor to be your Excellency’s most humble & most obedient Servt

Wil: Livingston

